Fourth Court of Appeals
                                     San Antonio, Texas
                                                May 1, 2020

                                        No. 04-20-00020-CR

           IN RE STATE OF TEXAS, ex. rel. Todd A. 'Tadeo' Durden, County Attorney,


                         From the County Court, Kinney County, Texas
      Trial Court No. 10041CR,10056CR, 10122CR, 10134CR,9711CR, 9712CR, 9892CR
                            Honorable Sid L. Harle, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice


    The State’s Motion for Extension of Time to file Motion for Rehearing is hereby
GRANTED. The Motion for Rehearing is due by June 1, 2020.

           It is so ORDERED on May 1, 2020.

                                                              PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court